                                             Case 2:18-cv-00782-BCW Document 1 Filed 10/05/18 Page 1 of 1
JS 44 (Rev. 08118)                                                                                    CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by Jaw, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)




    (b) County ofResidence of First Listed Plaintiff                                      Salt Lake County                                              County of Residence of First Listed Defendant                         Riverside County
                                          (F:XCEPT IN U.S. PLAINTIFF CASES)                                                                                                                 (JN U.S. PLAIN111'1' CASHS ONLY)
                                                                                                                                                        NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                      THE TRACT OF LAND INVOLVED.


Jah\1 A~t~afIT:rMfll'fedf'r.)':'Nfil~; 1B'~rml'~'."l:."ahti; McNeill Von Maack;
                                                                                                                                                         Attorneys (If Known)
175 S. Main St. Ste. 1050, SLC, UT 84111; 801.823.6464


II. BASIS OF JURISDICTION (Place an "X"inOneBoxontyJ                                                                                 III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in one Boxfbr Platnt!f!
                                                                                                                                                    (For Diversity Cases Only)                                                     and One Box jbr     D~fendant)
01        U.S. Government                            0 3      Federal Question                                                                                                PTF             DEF                                                     PTF           DEF
             Plaintiff                                          (U.S. Government Not a Party)                                                 Citizen of This State           0 1             0 1        Incorporated or Principal Place               ~ 4          O 4
                                                                                                                                                                                                           of Business In This State

0 2       U.S. Government                            ~4 Diversity                                                                             Citizen of Another State            0 2          0   2     Incorporated and Principal Place               0 5         ~5
             Defendant                                           (Indicate Clfizenship qf Parties In Item IIJ)                                                                                              of Business In Another State

                                                                                                                                              Citizen or Subject ofa              0 3          0   3     Foreign Nation                                 0 6         0 6
                                                                                                                                                Forei )n Countt
IV NATURE OF SUIT (Place an                                      "X In One Box Ony)                                                                                                            Click here for: Nature of Suit Code Descnnt1ons.
I            G<lJll{lfJl!(l.'t'll c. ·:<·. •· ' :.. ".°'   ·,\:;:/;•.;;.•;,/A·;,,,,,,<X0RlliSiMZ":i':''lt'·;"'.;i.,'.i'i;~;·;' ;{'.?:~';,'1   · ..1 ;,. ''"' ;oc•u   •IPEN:ALTYi~;: ?i'''' o•:omA.NJOlUPTG!Y~:%l:•~il!l¥        t!'t'l'X•if.,())il•,"•RfSTiilJJ.UTES5',Jl'J\tl
0   110 Insurance                                     PERSONAL INJURY                            PERSONAL IN.JURY                             0 625 Drug Related Seizure                0 422 Appeal 28 USC 158
                                                                                                                                                                                     0 375 False Claims Act
0   120 Marine                                   0    310 Airplane                             0 365 Personal Injmy -                               of Property 21 USC 881              0 423 Withdrawal
                                                                                                                                                                                     0 376 Qui Tam (31 USC
0   130 Miller Act                               0    315 Airplane Product                           Product Liability                        0 690 Other                                     28 USC 157
                                                                                                                                                                                            3729(a))
0   140 Negotiable lnstrumeut                              Liability                           0 367 Health Care/                                                                    0 400 State Reapportionment .
                                                                                                                                              '''. '(·•~m "'"'"'
                                                                                                                                                                                        0

0   150 Recove1y of Overpayment                  0    320 Assault, Libel &                           Pharmaceutical                                                                  O 410 Antitrust
        & Enforcement of Judgment                          Slander                                   Personal lnjmy                             0 820 Copyrights                     0 430 Banks and Banking
0   151 Medicare Act                             0    330 Federal Employers'                         Product Liability                          0 830 Patent                         0 450 Commerce
0   152 Recove1y of Defaulted                              Liability                           0 368 Asbestos Personal                          0 835 Patent - Abbreviated           O 460 Depotiation
        Student Loans                            0    340 Marine                                      Injmy Product                                      New Drug Application        0 4 70 Racketeer Influenced and
        (Excludes Veterans)                      0    345 Marine Product                              Liability                                 0 840 Trademark                             Cormpt Organizations
0   153 Recove1y of Overpayment                            Liability                                        l!!m!!J~~ilm:mliiJ~Jim~~~f!il\iim;Jfii[i·u~iii·im!!l'ij~ 0 480 Consumer Credit
                                                                                                PERSONAL PROPERTY                                                                                               .
        of Veteran's Benefits                    0    350 Motor Vehicle                        0 370 Other Fraud
                                                                                                             0 710 Fair Labor Standards         0 861 HIA (1395ff)                   O 485 Telephone Consumer
0   160 Stockholders' Suits                      0    355 Motor Vehicle                        0 371 Truth in Lending
                                                                                                                    Act                         0 862 Black Lung (923)                      Protection Act
~   190 Other Conn·act                                    Product Liability                                  0 720 Labor/Management
                                                                                               0 380 Other Personal                             0 863 DIWCIDIWW (405(g)) O 490 Cable/Sat TV
0   195 Conn·act Product Liability               0    360 Other Personal                             Property DamageRelations                   0 864 SSID Title XVI                 0 850 Securities/Commodities/
0   196 Franchise                                         Injury                                             0 740 Railway Labor Act
                                                                                               0 385 Property Damage                            0 865 RSI (405(g))                          Exchange
                                                 0    362 Personal Injmy -                           Product Liability
                                                                                                             0 751 Family and Medical                                                O 890 Other Statutory Actions
                                                          Medical Maloractice                                       Leave Act                                                        0 89 I Agricultural Acts
                                                                                 · ·~R'·"·"'NIDRmEt1:mMN$::J O 790 Other Labor Litigation     ~m·lmJm!i\:~~mili.t~:wiil"''~'~·•:~mi:   893 Enviromnental Matters      :iji:!Jir2£lo
0   210 Land Condemnation                        0    440 Other Civil Rights         Habeas Corpus:          0 791 Employee Retirement          0 870 Taxes (U.S. Plaintiff          0 895 Freedom oflnformation ....
0   220 Foreclosure                              0    441 Voting                 0 463 Alien Detaiuee              Income Security Act                    or Defendant)                     Act
0   230 Rent Lease & E'Jectment                  0    442 Employment             0 510 Motions to Vacate                                        0 871 IRS-Third Party                0 896 Arbitration
0   240 Tatis to Land                            0    443 Housing/                       Sentence                                                         26 USC 7609                0 899 Administrative Procedure
0   245 Tort Product Liability                            Accommodations         0 530 General                                                                                              Act/Review or Appeal of
0   290 All Other Real Property                  0    445 Amer. w/Disabilities - 0 53 5 Death Penalty               .. : .. ·~                                                              Agency Decision
                                                          Employment                 Other:                  0 462 Naturalization Application                                        0 950 Constitutionality of
                                                 0    446 Amer. w/Disabilities - 0 540 Mandamus & Other      0 465 Other Immigration                                                        State Statutes
                                                          Other                  0 550 Civil Rights                Actions
                                                 0    448 Education              0 555 Prisou Condition
                                                                                 0 560 Civil Detainee -
                                                                                         Conditions of
                                                                                         Confinement
V. ORIGIN                (Place an"){" in One Box Only)
~I        Original               D 2 Removed from                               D 3          Remanded from                         D 4 Reinstated or                  D 5 Transferred from               D 6 Multidistrict                   D 8 Multidistrict
          Proceeding                 State Court                                             Appellate Court                                  Reopened                      Another District                        Litigation -                    Litigation -
                                                                                                                                                                            (specify)                               Transfer                        Direct File
                                                       Cite the U.S. Civil Statute under which you are filing (Do not cltejurlsdlctlmwl statutes unless diversity):
                                                           28 U.S.C. Sections 1332, 1367
VI. CAUSE OF ACTION                                   1-B-r-ie-f-de-s-cr-ip-t-io_n_o_f-ca-i-1s-e:--'------------------------------------
                                                           Breach ot Contract
VII. REQUESTED IN     0                                         CHECK IF THIS JS A CLASS ACTION                                                  DEMAND$                                               CHECK YES only if demanded in complaint:
     COMPLAINT:                                                 UNDER RULE 23, F.R.Cv.P.                                                           4,896, 128.84                                       JURY DEMAND:         0 Yes     ~No
VIII. RELATED CASE(S)
                                                             (.~ee   inslructions):
      IF ANY                                                                                   JUDGE                                                                                         DOCKET NUMBER
DATE                                                                                                SIGNATURE OF ATTORNEY OF RECORD
10/05/2018                                                                                       /s/ Jason A. McNeill
FOR OFFICE USE ONLY
                                                                                                                                                                            Case: 2:18-cv-00782
    RECEIPT #                              AMOUNT                                                         APPL YING IFP
                                                                                                                                                                            Assigned To: Wells, Brooke C.
                                                                                                                                                                            Assign. Date : 10/5/2018
                                                                                                                                                                            Description: AVT New York v. Olivet
                                                                                                                                                                            University
